        Case 1:19-cr-10080-NMG Document 2153 Filed 09/06/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

         v.
                                                         Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.



         GAMAL ABDELAZIZ’S SUPPLEMENTAL PROPOSED EXHIBIT LIST
       Defendant Gamal Abdelaziz respectfully submits the following supplemental list of

potential exhibits for trial. Mr. Abdelaziz reserves the right to further supplement this list and to

use additional documents, including but not limited to for impeachment or cross-examination

purposes, not identified here. Mr. Abdelaziz further reserves the right use as an exhibit any

exhibit identified by any other defendant or by the government in their exhibit lists.



   Exhibit
                                  Bates Start                                 Bates Stop
    No.
 1535          GA-0009503                                         GA-0009503
 1536          GA-0009504                                         GA-0009516
 1537          GA-0009517                                         GA-0009525
 1538          GA-0009526                                         GA-0009538
 1539          March 13, 2020 Discovery Letter from USAO
 1540          USAO-VB-00342567                                   USAO-VB-00342567
 1541          USAO-VB-00342574                                   USAO-VB-00342574
 1542          USAO-VB-01719163                                   USAO-VB-01719167
 1543          USAO-VB-01719168                                   USAO-VB-01719173
 1544          USAO-VB-01719174                                   USAO-VB-01719203
 1545          SINGER-VOL031-000002                               SINGER-VOL031-000013
 1546          USAO-VB-01719228                                   USAO-VB-01719272
 1547          VB-RECORDS-00124212                                VB-RECORDS-00124214
 1548          VB-RECORDS-00727867                                VB-RECORDS-00727869
 1549          VB-RECORDS-00727734                                VB-RECORDS-00727742
 1550          GA-0008910                                         GA-0008942
 1551          GA-0008943                                         GA-0008975
        Case 1:19-cr-10080-NMG Document 2153 Filed 09/06/21 Page 2 of 3




 1552           DOJ-SINGER-TIII-00004687                      DOJ-SINGER-TIII-00004687
 1553           SINGER-LAPTOP-00343288                        SINGER-LAPTOP-00343292
 1554           USAO-VB-00303123                              USAO-VB-00303131
 1555           USAO-VB-00447126                              USAO-VB-00447130
 1556           VB-RECORDS-00340228                           VB-RECORDS-00340228
 1557           VB-RECORDS-00340261                           VB-RECORDS-00340265
 1558           VB-RECORDS-00403566                           VB-RECORDS-00403607
 1559           USAO-VB-01720150                              USAO-VB-01720152
 1560           VB-RECORDS-00622253                           VB-RECORDS-00622254
 1561           VB-RECORDS-00630311                           VB-RECORDS-00630311
 1562           VB-RECORDS-00615253                           VB-RECORDS-00615258
 1563           Dkt. 1104 at ECF pp. 1, 8, 11-12
 1564           VB-RECORDS-00467792                           VB-RECORDS-00467792
 1565           VB-RECORDS-00124727                           VB-RECORDS-00124729
 1566           GA-0009539                                    GA-0009539
 1567           GA-0009540                                    GA-0009540


        Additionally, Mr. Abdelaziz submits the following list of exhibits to be removed from his
exhibit list submitted on July 16, 2021.


  Exhibit No.                       Bates Start                         Bates Stop
 1350             GA-0007524                                  GA-0007526




Dated: September 6, 2021                                   Respectfully submitted,

                                                           /s/ Brian T. Kelly
                                                           Brian T. Kelly (BBO No. 549566)
                                                           Joshua C. Sharp (BBO No. 681439)
                                                           Lauren M. Maynard (BBO No. 698742)
                                                           NIXON PEABODY LLP
                                                           53 State Street
                                                           Boston, MA 02109
                                                           617-345-1000
                                                           bkelly@nixonpeabody.com
                                                           jsharp@nixonpeabody.com
                                                           lmaynard@nixonpeabody.com

                                                           Robert Sheketoff (BBO No. 457340)
                                                           One McKinley Square
                                                           Boston, MA 02109
                                                           617-367-3449
                                                           sheketoffr@aol.com


                                                   2
      Case 1:19-cr-10080-NMG Document 2153 Filed 09/06/21 Page 3 of 3



                                                          Counsel for Gamal Abdelaziz




                             CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was filed electronically on September 6, 2021,
and thereby delivered by electronic means to all registered participants as identified on the
Notice of Electronic Filing.


                                                           /s/ Brian T. Kelly
                                                           Brian T. Kelly




                                              3
